     Case 2:19-cv-00046-RJJ-MV ECF No. 31 filed 08/13/20 PageID.302 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

HARVEY L. FAIRLEY,

                Plaintiff,
                                                               CASE NO. 2:19-cv-46
v.
                                                               HON. ROBERT J. JONKER
AMY WESTCOMB,

            Defendant.
__________________________________/

                             ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION


         The Court has reviewed Magistrate Judge Vermaat’s Report and Recommendation in this

matter (ECF No. 28), Plaintiff’s Objections (ECF No. 29), and Defendant’s Response (ECF No.

30). Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions

of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate

judge’s recommendation unless, on de novo reconsideration, he or she finds it justified.” 12

WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE              AND   PROCEDURE, § 3070.2, at 451 (3d ed.

2014). Specifically, the Rules provide that:

         The district judge must determine de novo any part of the magistrate judge’s
         disposition that has been properly objected to. The district judge may accept, reject,
         or modify the recommended disposition; receive further evidence; or return the
         matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; Plaintiff’s Objections; and Defendant’s Response. The Court
  Case 2:19-cv-00046-RJJ-MV ECF No. 31 filed 08/13/20 PageID.303 Page 2 of 3



finds the Magistrate Judge’s Report and Recommendation, which recommends granting the

defense motion for summary judgment and declining to exercise supplemental jurisdiction over

Plaintiff’s state law claims, factually sound and legally correct.

       The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation in any persuasive way. The objections primarily reiterate Plaintiff’s factual

allegations and amplify arguments Plaintiff has already made and the Magistrate Judge properly

addressed. To the extent Plaintiff asserts that the Magistrate Judge applied incorrect legal

standards, he is simply mistaken. Nothing in Plaintiff’s objections changes the core analysis in this

case. Summary judgment in favor of Defendant Westcomb regarding Plaintiff’s Eighth

Amendment claim is appropriate, for the very reasons the Report and Recommendation details.

The Court in its discretion declines to exercise supplemental jurisdiction over Plaintiff’s state law

claims. 28 U.S.C. § 1367(c)(3).

       ACCORDINGLY, IT IS ORDERED:

       1.      The Report and Recommendation of the Magistrate Judge (ECF No. 28) is

APPROVED AND ADOPTED as the opinion of the Court.

       2.      Defendant Westcomb’s Motion for Summary Judgment (ECF No. 24) is

GRANTED.

       3.      Plaintiff’s state law claims are DISMISSED WITHOUT PREJUDICE under 28

U.S.C. § 1367(c)(3).

       4.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.




                                                  2
  Case 2:19-cv-00046-RJJ-MV ECF No. 31 filed 08/13/20 PageID.304 Page 3 of 3



Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).



Dated:    August 13, 2020                  /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              3
